DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see page 10, line 24 to page 12 line 8, filed 5/23/22, with respect to claims 1-3 have been fully considered and are persuasive.  The 101 rejection of claims 1-3 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular adjusting a function generator, the function generator interfaced to a digital oscilloscope and to a power amplifier, to generate an excitation signal comprising a Chirp signal with fixed output voltage and bandwidth for excitation, and activating the power amplifier interfaced to the low-frequency electromagnetic sensor, wherein the low-frequency electromagnetic sensor is interfaced to the digital oscilloscope; simultaneously displaying on the digital oscilloscope the excitation signal and an electromagnetic detection signal detected by the low- frequency electromagnetic sensor a the defect-free reference area of the ferromagnetic steel plate; assigning the electromagnetic detection signal as the reference signal, obtaining defect detection signals, comprising: placing the low-frequency electromagnetic sensor at one side of one of the crack defects; manually controlling a direction the low-frequency electromagnetic sensor is moved along a plurality of detection points so that the moving direction is perpendicular to a longitude of the one crack defect;  whenever the low-frequency electromagnetic sensor is placed at one of the detection points, applying the excitation signal to the test piece while simultaneously displaying on the digital oscilloscope the excitation signal and electromagnetic detection signal detected by the low-frequency electromagnetic sensor at that detection point assigning the electromagnetic detection signals collected at all of the detection points as the defect detection signals; processing the collected reference signal and defect detection signals via a computer, comprising: performing frequency domain analysis on reference  signal and each defect detection signal to obtain a spectrum of the reference signal spectrum and a spectrum of the defect detection signal at different ones of the detection points;  using Euclidean distance calculation formula to obtain a frequency domain Euclidean distance between the detection signal at each detection point and the reference signal; using the frequency domain Euclidean distance as a defect characteristic parameter to draw a curve of Euclidean distance versus detection position; obtaining a further curve of Euclidean distance versus detection position based on one or more of the crack defects appearing below the another surface of the test piece; and quantitatively characterizing the crack defects at different depths of the ferromagnetic steel plate based on the Euclidean distance curve and the further Euclidian distance curve, wherein an industrial use of the ferromagnetic steel plate is based on the characterization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853